
	

114 SRES 435 ATS: Designating May 21, 2016, as “Kids to Parks Day”.
U.S. Senate
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 435
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2016
			Mr. Wyden (for himself, Mr. Hatch, Mr. Booker, Mr. Heinrich, Mrs. Feinstein, Ms. Hirono, and Mr. Alexander) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 28, 2016Committee discharged; considered and agreed toRESOLUTION
		Designating May 21, 2016, as Kids to Parks Day.
	
	
 Whereas the sixth annual Kids to Parks Day will be celebrated on May 21, 2016; Whereas the goals of Kids to Parks Day are to promote healthy outdoor recreation and environmental stewardship, empower young people, and encourage families to get outdoors and visit the parks and public land of the United States;
 Whereas, on Kids to Parks Day, individuals from rural and urban areas of the United States can be reintroduced to the splendid national, State, and neighborhood parks located in their communities;
 Whereas communities across the United States offer a variety of natural resources and public land, often with free access, to individuals seeking outdoor recreation;
 Whereas the people of the United States, young and old, should be encouraged to lead more healthy and active lifestyles;
 Whereas Kids to Parks Day is an opportunity for families to take a break from their busy lives and come together for a day of active, wholesome fun; and
 Whereas Kids to Parks Day will broaden an appreciation for nature and the outdoors in young people, foster a safe setting for independent play and healthy adventure in neighborhood parks, and facilitate self-reliance while strengthening communities: Now, therefore, be it
		
	
 That the Senate— (1)designates May 21, 2016, as Kids to Parks Day;
 (2)recognizes the importance of outdoor recreation and the preservation of open spaces to the health and education of the young people of the United States; and
 (3)encourages the people of the United States to observe the day with appropriate programs, ceremonies, and activities.
			
